                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                               DOCKET NO. 3:19-cv-00680-FDW-DSC


    GREEN,                     )
                               )
              Plaintiff,       )
                               )                                               CASE MANAGEMENT
          vs.                  )                                                     ORDER
                               )                                                  (JURY TRIAL)
    MIDLAND CREDIT MANAGEMENT, )
    INC.,                      )
                               )
              Defendant.       )


           THIS MATTER, upon assignment to the Honorable Frank D. Whitney, and following

conference of counsel pursuant to Local Civil Rule 16.1(A), shall be governed by the following

Case Management Order entered pursuant to Rule 16(b) of the Federal Rules of Civil Procedure.

This Order is intended to supplement, not supplant, the Court’s previously entered Initial

Scheduling Order.1



                                       DEADLINES AT A GLANCE

             Initial Disclosures:                                   September 25, 2020
             Expert Reports:
                     Plaintiff                                      January 15, 2021
                     Defendant                                      February 12, 2021
             Discovery Completion:                                  March 12, 2021
             ADR:                                                   March 17, 2021
             Dispositive Motions (filed):                           April 9, 2021
             Dispositive Motions (hearing):                         June 01-04, 2021
             Pretrial Submissions:                                  7 calendar days before FPC
             Final Pretrial Conference (FPC):                       To be determined
             Trial Setting:                                         Term Beginning July 13-30, 2021



1
    Due to inadvertent delay, the deadlines for the case are adjusted as indicated.
                                                             1

         Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 1 of 14
1.       DISCOVERY

         a.       Track Assignment. This case is assigned to the Standard case management track.

         b.       Deadline for Completion of All Discovery; Extensions. All discovery shall be

                  commenced or served in time to be completed by March 12, 2021. Pursuant to

                  Rule 29, the Court preauthorizes the parties to stipulate to the taking of discovery

                  beyond the discovery completion deadline provided that any such extension expires

                  not later than fourteen (14) calendar days prior to the scheduled trial term and a

                  joint stipulation memorializing the extension is filed on the record. 2 Otherwise,

                  discovery requests that seek responses or schedule depositions after the discovery

                  completion deadline are not enforceable except by Order of the Court for good

                  cause shown. If a party moves for an extension of time to respond to discovery

                  requests or to extend the discovery deadline, the result of consultation with

                  opposing counsel must be stated in the motion.

         c.       Discovery Guidelines. Each party may propound no more than 20 interrogatories

                  to any other party; each party may serve no more than 20 requests for production

                  on any other party; each party may submit no more than 20 requests for admission

                  to any other party; and each party may conduct no more than 16 hours of oral

                  depositions.3 Parties may, by agreement, increase the numbers set forth above or,

                  if unable to agree, may seek Court intervention where good cause exists.




         2
            Stipulated extensions of the deadline for completion of all discovery will not alter the dates and deadlines
for filing, briefing, and hearing dispositive motions, nor do they provide grounds for a continuance of a trial setting.
          3
            This provision does not supersede the requirements of Rule 30(d)(2) (limiting oral deposition of any given
witness to one day of seven hours) but only provides a mechanism for capping the total amount of depositions a party
may take. Only time on the record shall be counted against this limit, and time will be assessed against the party
whose counsel is questioning the witness, irrespective of which party noticed the deposition.

                                                           2

      Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 2 of 14
 d.    Disclosures and Supplementation. Initial pretrial disclosures pursuant to Fed. R.

       Civ. P. 26(a)(1) shall be exchanged no later than September 25, 2020.

       Supplementation of disclosures under Rule 26(e) shall be served at such times and

       under such circumstances as required by that rule. Counsel should bear in mind

       that seldom should anything be included in the final Rule 26(a)(3) pretrial

       disclosures that has not previously appeared in the initial Rule 26(a)(1) disclosures

       or a Rule 26(e) supplement made sufficiently in advance of the discovery deadline

       to put opposing counsel in a realistic position to make strategic judgments about

       whether to pursue follow-up discovery concerning the witness or exhibit disclosed.

       A party that fails to comply in good faith with this requirement may be subject to

       appropriate sanctions pursuant to Fed. R. Civ. P. 37(c)(1). The parties have

       requested that supplementations under Rule 26(e) by March 12, 2021. Such

       deadline shall not trump the requirements under the rule, but the Court encourages

       the parties to abide by the proposed deadline.

 e.    Expert Reports. Reports from retained experts under Rule 26(a)(2) shall be due

       from the Plaintiff(s) no later than January 15, 2021, and from the Defendant(s) no

       later than February 12, 2021.

 f.    Responses to Interrogatories and Requests for Admission. Every response to

       an interrogatory or request for admission, and every objection thereto, shall be

       preceded by the original number and complete text of the corresponding

       interrogatory or request for admission.

 g.    The Maintenance of Discovery Materials. Discovery materials are not to be filed

       unless used to support or oppose a motion. All counsel are advised to consult Local


                                         3

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 3 of 14
       Civil Rule 26.2, which provides that while depositions, interrogatories, and requests

       for admission, and responses thereto, must still be served on all parties, they are no

       longer to be filed except upon Order of the Court. The parties are solely responsible

       for the preservation of any and all discovery materials they may generate.

 h.    Protective Orders; Filings Under Seal. In order to avoid unnecessary delay in

       responding to discovery requests, the Court has adopted a standing protective order

       that is applicable to each case before the undersigned, subject to supplementation,

       modification, or vacatur, as the need may arise, upon motion of a party. See

       Standing Protective Order for Civil Cases Before the Honorable Frank D. Whitney,

       Miscellaneous No. 3:07-MC-47 (Doc. No. 3). Even with a protective order

       governing confidential documents in place, however, Court filings may be kept

       under seal only upon written motion of a party satisfying the requirements of Stone

       v. University of Maryland Medical System Corp., 855 F.2d 178, 180-81 (4th Cir.

       1988) and Local Civil Rule 6.1. Specifically, any motion to seal shall set forth: (i)

       a non-confidential description of the material sought to be sealed; (ii) a statement

       of reasons sufficient to overcome the public’s presumptive right of access; (iii) a

       statement as to why sealing is necessary (i.e., why there are no adequate alternatives

       to filing under seal); (iv) a statement as to the period of time the party seeks to have

       the material maintained under seal and as to how the matter is to be handled upon

       unsealing; and (v) supporting statutes, case law, or other authority.

 i.    Motions to Compel. Consistent with the spirit, purpose, and explicit directives of

       the Federal Rules of Civil Procedure and this District’s Local Rules, the Court

       expects all parties (and counsel) to attempt in good faith to resolve discovery


                                          4

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 4 of 14
                 disputes without the necessity of court intervention. Failing this, the parties are

                 required, within fourteen (14) calendar days after a discovery dispute arises, 4 to

                 schedule and submit to an informal telephonic conference before the referral

                 magistrate judge (or the presiding district judge, if the magistrate judge is

                 unavailable prior to the expiration of the 14 days). The judicial officer presiding

                 over such a teleconference shall have jurisdiction to: (i) mediate the parties’ own

                 resolution of the dispute; (ii) make a summary legal determination on the merits of

                 the dispute, if appropriate; (iii) require the aggrieved party to file a written motion

                 to compel and/or set an abbreviated briefing schedule, if appropriate; and (iv) award

                 appropriate sanctions pursuant to Rule 37.

2.      ALTERNATIVE DISPUTE RESOLUTION

        a.       Method of ADR. The method of ADR required to be utilized in this case is

                 Mediated Settlement Conference.

        b.       ADR Deadline. The deadline for completing ADR and filing a report on the results

                 is March 17, 2021. The parties, however, may conduct ADR after an initial round

                 of discovery.

        c.       Settlement Procedures. If at any time a settlement is reached it shall be reported

                 immediately to the Court, in writing, together with a realistic target date by which

                 the parties can have a formal stipulation of dismissal filed. Upon notification of

                 settlement, the Court will enter an Order nominally dismissing the case without

                 prejudice to the right of any party to reopen it should the settlement not be



         4
           This time limitation may only be extended with leave of Court for good cause shown, and failure to timely
submit to this procedure will result in the objection being deemed waived.

                                                         5

      Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 5 of 14
                 consummated as contemplated.

3.      MOTIONS

        a.       Motions Deadlines. Any motion for leave to join additional parties or otherwise

                 to amend the pleadings shall be filed by December 12, 2020.5 All dispositive and

                 other pretrial motions except for motions to continue and motions in limine shall be

                 filed no later than April 9, 2021. Parties may not extend these deadlines by

                 agreement and stipulated extensions of the deadline for completion of all discovery

                 will not alter the motions deadline.

        b.       Proposed Form of Order. All pretrial motions other than motions made pursuant

                 to Rules 12(b), 12(c), 23, 56, or 65(a) of the Federal Rules of Civil Procedure shall

                 be accompanied at the time of filing with a proposed form of order stating the

                 requested relief. Proposed orders shall be submitted to Chambers electronically, in

                 Microsoft Word or Rich Text (RTF) format, utilizing the CyberClerk feature of

                 CM/ECF.

        c.       Memoranda of Law; Requirements and Deadlines. All relevant portions of the

                 Court’s Initial Scheduling Order remain in full force and effect (including the

                 provisions regarding content of memoranda of law, attorney certifications, briefing

                 schedules, computation of time, extensions, and objections to or reconsideration of

                 a magistrate judge’s decision), except that the Court sets the following new word

                 limits:

                 i.        Unless prior permission has been granted, memoranda of law in support of


        5
          A motion to amend the pleadings made after this deadline is, in effect, a motion to amend this scheduling
order, and any party seeking to do so will have the burden of satisfying not only Rule 15’s “justice so requires”
standard but also Rule 16(b)’s “good cause” standard.

                                                        6

      Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 6 of 14
                           or in opposition to any discovery or evidentiary motion shall not exceed

                           3,000 words, and reply memoranda will not be permitted in discovery or

                           evidentiary disputes.

                  ii.      Unless prior permission has been granted, memoranda of law in support of

                           or in opposition to any dispositive motion shall not exceed 6,000 words, and

                           reply memoranda shall not exceed 2,000 words.

         d.       Exhibits. A copy of all exhibits upon which a party relies in support of or in

                  opposition to a motion shall be included as an “Appendix” or “Attachment” thereto

                  and filed with the Court. If a party’s exhibits aggregate to 25 or more pages, a

                  courtesy copy of the exhibits (bound, indexed, and tabbed for ease of reference)

                  shall be mailed or hand delivered to Chambers as soon as practicable after filing. 6

                  The Chambers address is: 195 Charles R. Jonas Federal Building, 401 West Trade

                  Street, Charlotte, NC 28202.

         e.       Hearings.

                  i.       Scheduling. Counsel should expect that the calendaring of dispositive

                           motions for hearing will be the general rule, not the exception, as an

                           accommodation for the Court’s strict page limits.                     In this case, oral

                           arguments on dispositive motions will be held between June 01-04, 2021,

                           unless, upon reviewing the briefs, the Court in its discretion deems oral

                           argument       unnecessary.          Deputy Clerk          Candace       Cochran       (Tel:

                           704.350.7402) will assist the Court and counsel in setting a specific time



         6
           Exhibits that are under seal should be included in the exhibit notebook but should be clearly distinguishable
from the non-sealed exhibits (e.g., reproduced onto colored paper).

                                                           7

      Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 7 of 14
                   and date during the designated week and should be counsel’s point of

                   contact for that purpose.

            ii.    Procedure. Oral arguments shall be limited to fifteen (15) minutes per side,

                   but may be extended at the discretion of the presiding district judge. After

                   arguments are heard and before a ruling is issued, the parties will be

                   provided an opportunity to discuss settlement. Accordingly, counsel are

                   directed to have their clients or representatives with settlement authority

                   either present in the courtroom or readily available by telephone at the time

                   of hearing. Counsel are advised that the Court may elect to issue an

                   immediate decision on the record in open court in lieu of a written order,

                   and/or request the prevailing party to prepare a written draft order

                   memorializing the Court’s decision.

4.    PRETRIAL AND TRIAL PROCEDURES

      a.    Trial. This case shall be tried with a jury. Counsel should be prepared to proceed

            to trial at the first available mixed term of court commencing on or after July 13-

            30, 2021. Trial is anticipated to last two (2) days.

      b.    Final Pretrial Conference. The Court shall determine the date of the final pretrial

            conference at the dispositive motions hearing. On or before the date of the final

            pretrial conference, counsel shall seriously revisit the possibility of settlement and

            be prepared at conference to inform the Court of the parties’ efforts.

      c.    Pretrial Submissions. The Court requires the following pretrial submissions to be

            jointly drafted and submitted to Chambers at least seven (7) calendar days prior to

            the final pretrial conference:


                                               8

     Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 8 of 14
       i.   Jointly-Proposed Pretrial Order.       This jointly-prepared and jointly-

            submitted document shall contain:

            (1)    A joint statement of the case, the purpose of which is to acquaint the

                   jury with the nature of the case. Unless the case is extremely

                   complex, this statement should not ordinarily exceed one page.

            (2)    Stipulations as to all issues of law or fact to which the parties can

                   agree for purposes of streamlining trial. If a party fails to stipulate

                   to a fact (e.g., the authenticity of a document) without articulating

                   a good faith basis for disputing it, the Court shall assess against that

                   party the opposing party’s costs (including the cost of subpoena

                   service, witness travel costs and fees, and reasonable attorney’s

                   fees) incurred in proving the fact at trial. See Fed. R. Civ. P.

                   37(c)(2).

            (3)    A brief synopsis (no argument) of the legal or factual contentions

                   about which the parties have been unable to stipulate. Any advocacy

                   should be reserved for a trial brief which may be submitted as

                   provided in Paragraph 4(d) below.

            (4)    A list of exhibits that each party may offer at trial (except those

                   offered solely for impeachment or cross-examination), numbered

                   sequentially; a brief description of the exhibit; any stipulations as to

                   authenticity or admissibility; and the basis for any objections. This

                   information shall be entered into a table in substantially the

                   following format (the last two columns should be left blank to be


                                      9

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 9 of 14
                              completed by the courtroom clerk at trial):


Exh.   Description           Stipulation –   Stipulation –   Objections          Identified   Admitted
No.                          Authenticity    Admissibility                       By

1      Police Report         Yes             No              Hearsay

2      Draft of Contract     No              No              Foundation,
                                                             Relevance,
                                                             Parol Evidence



                       (5)    Designations by volume, page and line of all portions of pleadings

                              and discovery materials, including depositions, interrogatories, and

                              requests for admission, that each party may offer at trial (except

                              those offered solely for impeachment or cross-examination); cross-

                              designations; a brief description of the substance of the designation;

                              and the basis for any objections. This information should be entered

                              into a similar table format as the exhibit list.

                       (6)    A list of the names and addresses of all witnesses each party may

                              offer at trial, together with a brief statement of what counsel

                              proposes to establish by their testimony.

                       (7)    A statement of the qualifications of any expert witness a party may

                              offer at trial, unless the parties have stipulated to the qualifications

                              of the expert witness as provided above.

              ii.      Jointly-Proposed Voir Dire. The general procedures governing voir dire are

                       set forth in the Court’s Standing Order Governing Jury Selection and

                       Instruction in Civil Cases Before the Honorable Frank D. Whitney,

                       Miscellaneous No. 3:07-MC-47 (Doc. No. 5). In addition to the Court’s

                                                  10

    Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 10 of 14
              standard voir dire, counsel may prepare and jointly submit a single

              compilation of voir dire questions sought to be asked, also noting the

              agreement or objection of other parties to each proposed question. Pursuant

              to Rule 47(a), the Court will ask prospective jurors only such of the

              proposed voir dire as it deems proper.

       iii.   Jointly-Proposed Jury Instructions. The general procedures governing jury

              instruction are set forth in the Court’s Standing Order Governing Jury

              Selection and Instruction in Civil Cases Before the Honorable Frank D.

              Whitney, Miscellaneous No. 3:07-MC-47 (Doc. No. 5). Any objections to,

              or requests for modification or supplementation of, the Court’s pattern jury

              instructions must be made at this time or may be deemed waived. In

              addition to the Court’s generally-applicable pattern jury instructions,

              counsel should prepare and jointly submit a single compilation of proposed

              jury instructions that are narrowly tailored to the anticipated issues arising

              at trial (e.g., the elements of the claims and defenses at issue), subject to

              supplementation at the close of evidence, as necessary, as contemplated by

              Rule 51. Counsel shall identify and index each proposed instruction by

              number and heading, and support each proposed instruction with adequate

              legal authority. Where there is disagreement as to any instruction, this

              jointly prepared submission shall disclose the basis for a party’s objection

              and (if applicable) provide a proposed alternate instruction.

       iv.    Exhibits.   All proffered documentary exhibits (including designated

              portions of discovery materials) shall be electronically published through


                                        11

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 11 of 14
               the multimedia technology available in the courtroom.             Accordingly,

               immediately after submitting the jointly-proposed pretrial order, counsel

               shall submit to Chambers a CD-ROM or USB flash drive containing the

               pertinent files (in JPEG or PDF format for documents and images and

               MPEG format for audio/video), named according to the corresponding

               exhibit number assigned to the exhibit in the proposed pretrial order. These

               exhibit CD-ROMs and/or USB flash drives are to be courtesy copies for the

               Court. Counsel should be aware that each party will bear sole responsibility

               for maintaining the actual exhibits offered by that party and admitted at trial.

       All working drafts of documents (e.g., the proposed pretrial order, voir dire, jury

       instructions) shall be submitted to Chambers electronically, in either Microsoft

       Word or Rich Text (RTF) format, utilizing the CyberClerk feature of CM/ECF.

       Submissions required to be made in a tangible medium (e.g., hard copies of papers

       and exhibits) must be sent so as to ensure their receipt in Chambers by the deadlines

       set forth herein.

 d.    Motions In Limine and Trial Briefs. To the extent that contested issues of law

       and evidentiary objections can be anticipated in advance of trial, trial briefs and/or

       motions in limine, if appropriate, shall be filed on the Monday prior to the first day

       of the trial term during which the case has been calendared. Written responses shall

       be due on the Thursday prior to the first day of the trial term. Word limits for

       motions in limine shall be governed by Paragraph 3(c)(i) and word limits for trial

       briefs shall be governed by Paragraph 3(c)(ii).

 e.    Video Depositions. If video depositions are taken and counsel intend to use them


                                         12

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 12 of 14
       at trial, counsel are directed to resolve any objections and edit the video accordingly

       so that the video may be shown without interruption. Failure to do this prior to trial

       will result in objections being deemed to be waived.

 f.    De Bene Esse Depositions. De bene esse trial depositions may not be taken outside

       of the discovery period without consent of all parties or leave of court upon a

       showing: (i) that the deponent will be unavailable at trial for one of the reasons set

       forth in Rule 32(a)(3) and, if the reason for unavailability is that the witness resides

       outside of the Court’s subpoena power, that the party desiring the testimony has

       first made a good faith effort to obtain the voluntary attendance of the witness at

       trial; (ii) that the witness had not previously been deposed in a discovery deposition,

       or that exigent facts exist that would justify reopening the deposition; (iii) that the

       deposition can be scheduled at least fourteen (14) calendar days before the first day

       of the trial term during which the case has been calendared; and (iv) that no

       substantial and irremediable prejudice will result to an adverse party on account of

       the taking of the deposition.

 g.    Trial Subpoenas. Counsel must subpoena all witnesses at least fourteen (14)

       calendar days before the first day of the trial term during which the case has been

       calendared. The Court may elect not to enforce subpoenas that have not been issued

       in compliance with this deadline or, if requested, may quash subpoenas that have

       not been issued in compliance with this deadline.

 h.    Assessment of Jury Costs. Whenever a civil action scheduled for a jury trial is

       settled or otherwise disposed of in advance of the actual trial, the Court may assess

       all jurors’ costs (including Marshal’s fees, mileage reimbursement, and per diem


                                         13

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 13 of 14
       fees) equally against the parties or otherwise may determine appropriate

       assessments, unless the Clerk’s office is notified at least one (1) full business day

       prior to the date on which the action is scheduled for trial or the parties establish

       good cause why the Court should not assess jury costs against them. When any

       civil trial is settled at trial in advance of a verdict, the Court likewise may make the

       same assessments unless the parties establish good cause why the Court should not

       do so.

 IT IS SO ORDERED.


                                  Signed: September 17, 2020




                                         14

Case 3:19-cv-00680-FDW-DSC Document 15 Filed 09/17/20 Page 14 of 14
